                Case 19-54955-lrc                 Doc 1              Filed 03/29/19 Entered 03/29/19 12:21:55                          Desc
                                                                     Petition Page 1 of 51
 Fill in this information to identify your case:                                                          -1LE[J IN CLERK
                                                                                                          rJS BANKRiriey
 United States Bankruptcy Court for the:                                                                      N?RTHERN
                                                                                                                 OF
 Northern District of Georgia

 Case number (If known):                                         Chapter you are filing under:           7i,3 5' MAR       29 PM 12: 19
                                                                 Er Chapter 7
                                                                 . Chapter 11                                                  THOAS

      19                                             5           0 Chapter 12
                                                                 0 Chapter 13
                                                                                                                           SLEL1

                                                                                                                                   ,
                                                                                                                                       419E14,519/)
                                                                                                                                       nded filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                              12/17

The bankruptcy forms use you and Debtor I to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor t in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


Part 1:      Identify Yourself

                                    About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

1. Your full name

   Write the name that is on your
                                    Keith
   government-issued picture
                                    First name                                                    First name
   identification (for example,
   your driver's license or         Jay
   passport).                       Middle name                                                   Middle name
   Bring your picture               McGrew
   identification to your meeting   Last name                                                     Last name
   with the trustee.                Sr
                                    Suffix (Sr., Jr., II, Ill)                                    Suffix (Sr., Jr., II, Ill)




2. All other names you
   have used in the last 8           First name                                                   First name
   years

   Include your married or           Middle name                                                  Middle name
   maiden names.
                                     Last name                                                    Last name


                                     First name                                                   First name

                                     Middle name                                                  Middle name

                                     Last name                                                    Last name




3. Only the last 4 digits of
                                     xxx      — xx —             7     8        4    0            xxx       — xx —
   your Social Security
   number or federal                 OR                                                           OR
   Individual Taxpayer
   Identification number             9 xx - xx -                                                  9 xx - xx -
    (ITIN)

Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                 page 1
               Case 19-54955-lrc                      Doc 1         Filed 03/29/19 Entered 03/29/19 12:21:55                                  Desc
                                                                    Petition Page 2 of 51
Debtor 1    Keith Jay McGrew                                                                          Case number (if known)
             First Name   Middle Name                Last Name




                                        About Debtor 1:                                                     About Debtor 2 (Spouse Only in a Joint Case):


4. Any business names
   and Employer                               I have not used any business names or EINs.                   O I have not used any business names or EINs.
   Identification Numbers
   (EIN) you have used in
   the last 8 years                     Business name                                                       Business name
    Include trade names and
    doing business as names             Business name                                                       Business name



                                        EIN                                                                 EIN


                                        EIN                                                                 EIN




5. Where you live                                                                                           If Debtor 2 lives at a different address:


                                        4990 River Overlook Way
                                        Number   Street                                                     Number         Street




                                        Lithonia                                 GA        30038
                                        City                                     State     ZIP Code         City                                  State     ZIP Code

                                        Dekalb
                                        County                                                               County

                                        If your mailing address is different from the one                    If Debtor 2's mailing address is different from
                                        above, fill it in here. Note that the court will send                yours, fill it in here. Note that the court will send
                                        any notices to you at this mailing address.                          any notices to this mailing address.



                                        Number          Street                                               Number        Street


                                        P.O. Box                                                             P.O. Box


                                        City                                     State     ZIP Code          City                                  State    ZIP Code




6. Why you are choosing                 Check one:                                                           Check one:
   this district to file for
   bankruptcy
                                        El Over the last 180 days before filing this petition,               O Over the last 180 days before filing this petition,
                                               I have lived in this district longer than in any                I have lived in this district longer than in any
                                               other district.                                                 other district.

                                        0 I have another reason. Explain.                                    O I have another reason. Explain.
                                               (See 28 U.S.C. § 1408.)                                         (See 28 U.S.C. § 1408.)




  Official Form 101                                  Voluntary Petition for Individuals Filing for Bankruptcy                                        page 2
                Case 19-54955-lrc                   Doc 1          Filed 03/29/19 Entered 03/29/19 12:21:55                                 Desc
                                                                   Petition Page 3 of 51
Debtor      Keith Jay McGrew                                                                    Case number (if known)
             First Name   Middle Name              Last Name




Part 2:    Tell the Court About Your Bankruptcy Case


7. The chapter of the                   Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
   Bankruptcy Code you                  for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
   are choosing to file
                                        O Chapter 7
   under
                                        •   Chapter 11
                                        •   Chapter 12
                                        O Chapter 13


a. How you will pay the fee             U I will pay the entire fee when I file my petition. Please check with the clerk's office in your
                                          local court for more details about how you may pay. Typically, if you are paying the fee
                                          yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                          submitting your payment on your behalf, your attorney may pay with a credit card or check
                                          with a pre-printed address.

                                        •   I need to pay the fee in installments. If you choose this option, sign and attach the
                                            Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                        Ei I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9. Have you filed for                       No
   bankruptcy within the
                                            Yes.   District    Northern                When                        Case number
   last 8 years?
                                                                                               MM! DD / YYYY

                                                   District    Northern                When                        Case number
                                                                                               MM! DD / YYYY
                                                   District    Northern                When                        Case number
                                                                                               MM! DD / YYYY



lo. Are any bankruptcy                  O No
    cases pending or being
    filed by a spouse who is            0 Yes.     Debtor                                                           Relationship to you
    not filing this case with                      District                            When                         Case number, if known
    you, or by a business                                                                      MM / DD / YYYY
    partner, or by an
    affiliate?
                                                   Debtor                                                           Relationship to you

                                                   District                            When                         Case number, if known
                                                                                               MM / DD / YYYY



    Do you rent your                    0 No.      Go to line 12.
    residence?                          El Yes.    Has your landlord obtained an eviction judgment against you?
                                                   O No. Go to line 12.
                                                   O Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                     part of this bankruptcy petition.




  Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
                Case 19-54955-lrc                        Doc 1         Filed 03/29/19 Entered 03/29/19 12:21:55                              Desc
                                                                       Petition Page 4 of 51
Debtor 1       Keith Jay McGrew                                                                         Case number (if known)
              First Name        Middle Name             Last Name




Part 3:     Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                 0 No. Go to Part 4.
    of any full- or part-time
    business?                                 0   Yes. Name and location of business
   A sole proprietorship is a
   business you operate as an
                                                       Name of business, if any
   individual, and is not a
   separate legal entity such as
   a corporation, partnership, or
   LLC.                                                Number       Street
   If you have more than one
   sole proprietorship, use a
   separate sheet and attach it
   to this petition.
                                                        City                                                     State           ZIP Code


                                                       Check the appropriate box to describe your business:
                                                       O Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       O Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       O Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       O Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       O None of the above


13. Are you filing under                      If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                              any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    are you a small business
    debtor?
                                              el No. I am not filing under Chapter 11.
    For a definition of small
    business debtor, see                          No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    11 U.S.C. § 101(51D).                             the Bankruptcy Code.

                                              CI Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                       Bankruptcy Code.


Part 4:     Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                    el No
    property that poses or is
    alleged to pose a threat                  0   Yes. What is the hazard?
    of imminent and
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs
                                                        If immediate attention is needed, why is it needed?
    immediate attention?
   For example, do you own
   perishable goods, or livestock
   that must be fed, or a building
   that needs urgent repairs?
                                                        Where is the property?
                                                                                  Number       Street




                                                                                  City                                               State   ZIP Code


  Official Form 101                                     Voluntary Petition for Individuals Filing for Bankruptcy                                    page 4
                 Case 19-54955-lrc                    Doc 1        Filed 03/29/19 Entered 03/29/19 12:21:55                                      Desc
                                                                   Petition Page 5 of 51
Debtor        Keith Jay McGrew                                                                          Case number of known)
              First Name     Middle Name            Last Name




Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                           About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received a
                                           You must check one:                                                 You must check one:
    briefing about credit
    counseling.                                                                                                O I received a briefing from an approved credit
                                              I received a briefing from an approved credit
                                              counseling agency within the 180 days before I                        counseling agency within the 180 days before I
    The law requires that you                 filed this bankruptcy petition, and I received a                      filed this bankruptcy petition, and I received a
    receive a briefing about credit           certificate of completion.                                            certificate of completion.
    counseling before you file for                                                                                  Attach a copy of the certificate and the payment
                                              Attach a copy of the certificate and the payment
    bankruptcy. You must                                                                                            plan, if any, that you developed with the agency.
                                              plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you                 I received a briefing from an approved credit                    CI I received a briefing from an approved credit
    cannot do so, you are not                 counseling agency within the 180 days before I                        counseling agency within the 180 days before I
    eligible to file.                         filed this bankruptcy petition, but I do not have a                   filed this bankruptcy petition, but I do not have a
                                              certificate of completion.                                            certificate of completion.
    If you file anyway, the court             Within 14 days after you file this bankruptcy petition,               Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you                you MUST file a copy of the certificate and payment                   you MUST file a copy of the certificate and payment
    will lose whatever filing fee             plan, if any.                                                         plan, if any.
    you paid, and your creditors
    can begin collection activities           I certify that I asked for credit counseling                     O I certify that I asked for credit counseling
    again.                                    services from an approved agency, but was                             services from an approved agency, but was
                                              unable to obtain those services during the 7                          unable to obtain those services during the 7
                                              days after I made my request, and exigent                             days after I made my request, and exigent
                                              circumstances merit a 30-day temporary waiver                         circumstances merit a 30-day temporary waiver
                                              of the requirement.                                                   of the requirement.

                                              To ask for a 30-day temporary waiver of the                           To ask for a 30-day temporary waiver of the
                                              requirement, attach a separate sheet explaining                       requirement, attach a separate sheet explaining
                                              what efforts you made to obtain the briefing, why                     what efforts you made to obtain the briefing, why
                                              you were unable to obtain it before you filed for                     you were unable to obtain it before you filed for
                                              bankruptcy, and what exigent circumstances                            bankruptcy, and what exigent circumstances
                                              required you to file this case.                                       required you to file this case.

                                              Your case may be dismissed if the court is                            Your case may be dismissed if the court is
                                              dissatisfied with your reasons for not receiving a                    dissatisfied with your reasons for not receiving a
                                              briefing before you filed for bankruptcy.                             briefing before you filed for bankruptcy.
                                              If the court is satisfied with your reasons, you must                 If the court is satisfied with your reasons, you must
                                              still receive a briefing within 30 days after you file.               still receive a briefing within 30 days after you file.
                                              You must file a certificate from the approved                         You must file a certificate from the approved
                                              agency, along with a copy of the payment plan you                     agency, along with a copy of the payment plan you
                                              developed, if any. If you do not do so, your case                     developed, if any. If you do not do so, your case
                                              may be dismissed.                                                     may be dismissed.
                                              Any extension of the 30-day deadline is granted                       Any extension of the 30-day deadline is granted
                                              only for cause and is limited to a maximum of 15                      only for cause and is limited to a maximum of 15
                                              days.                                                                 days.

                                           0 I am not required to receive a briefing about                      •    am not required to receive a briefing about
                                              credit counseling because of:                                         credit counseling because of:

                                               •   Incapacity. I have a mental illness or a mental                  0    Incapacity. I have a mental illness or a mental
                                                               deficiency that makes me                                              deficiency that makes me
                                                               incapable of realizing or making                                      incapable of realizing or making
                                                               rational decisions about finances.                                    rational decisions about finances.

                                               O Disability.     My physical disability causes me                   LI Disability.     My physical disability causes me
                                                                 to be unable to participate in a                                      to be unable to participate in a
                                                                 briefing in person, by phone, or                                      briefing in person, by phone, or
                                                                 through the Internet, even after I                                    through the internet, even after I
                                                                 reasonably tried to do so.                                            reasonably tried to do so.

                                               •   Active duty. I am currently on active military                   CI   Active duty. I am currently on active military
                                                                duty in a military combat zone.                                       duty in a military combat zone.

                                               If you believe you are not required to receive a                     If you believe you are not required to receive a
                                               briefing about credit counseling, you must file a                    briefing about credit counseling, you must file a
                                               motion for waiver of credit counseling with the court.               motion for waiver of credit counseling with the court.




   Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                           page 5
                Case 19-54955-lrc                   Doc 1           Filed 03/29/19 Entered 03/29/19 12:21:55                                  Desc
                                                                    Petition Page 6 of 51
Debtor 1      Keith Jay McGrew                                                                     Case number (if known)
             First Name   Middle Name              Last Name




Part 6:    Answer These Questions for Reporting Purposes

                                        16a.Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
16. What kind of debts do                     as "incurred by an individual primarily for a personal, family, or household purpose."
    you have?
                                              0 No. Go to line 16b.
                                              RI Yes. Go to line 17.

                                        16b.Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                                  No. Go to line 16c.
                                              0   Yes. Go to line 17.

                                        16c.State the type of debts you owe that are not consumer debts or business debts.



17.Are you filing under
   Chapter 7?                           0    No. I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after id Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is             administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and                           No
    administrative expenses
    are paid that funds will be            Yes
    available for distribution
    to unsecured creditors?

18.How many creditors do                Ri 1-49                                0   1,000-5,000                              0       25,001-50,000
   you estimate that you                0 50-99                                0   5,001-10,000                             0       50,001-100,000
   owe?                                 0 100-199                              0   10,001-25,000                            0       More than 100,000
                                        0 200-999
19.How much do you                           $0-$50,000                            $1,000,001-$10 million                           $500,000,001-$1 billion
   estimate your assets to                   $50,001-$100,000                  0   $10,000,001-$50 million                          $1,000,000,001- 10 billion
   be worth?                                 $100,001-$500,000                     $50,000,001-$100 million                         $10,000,000,001-$50 billion
                                             $500,001-$1 million                   $100,000,001-$500 million                0       More than $50 billion

20.How much do you                           $0-$50,000                            $1,000,001-$10 million                           $500,000,001-$1 billion
   estimate your liabilities                 $50,001-$100,000                      $10,000,001-$50 million                          $1,000,000,001-$10 billion
   to be?                                   I 100,001-$500,000                     $50,000,001-$100 million                         $10,000,000,001-$50 billion
                                             $500,001-$1 million                   $100,000,001-$500 million                    I   More than $50 billion
 Part 7:    Sign Below

                                        I have examined this petition, and I declare under penalty of perjury that the information provided is true and
 For you                                correct.
                                        If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                        of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                        under Chapter 7.
                                        If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                        this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                        I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                        I understand making a false statement,                       rty, or obtaining money or property by fraud in connection
                                        with a ban ptcy case can r s                                 , or imprisonment for up to 20 years, or both.
                                        18 U.S.      152, 1341,



                                               ignature of Debt° 1                                           Signature of Debtor 2

                                             Executed on                       &N      ! ‘1
                                                                                          (                  Executed on
                                                               MM                                                           MM! DD / YYYY
                                                                                                                            mEsTangommizEimuum,0

   Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                         page 6
               Case 19-54955-lrc                    Doc 1         Filed 03/29/19 Entered 03/29/19 12:21:55                                  Desc
                                                                  Petition Page 7 of 51
Debtor 1    Keith Jay McGrew                                                                       Case number (II known)
            First Name   Middle Name             Last Name




                                       I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) abou       gibility
For your attorney, if you are          to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the ief
represented by one                     available under each chapter for which the person is eligible. I also certify that I have deliver      o the debtor(s)
                                       the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies,         ify that I have no
If you are not represented             knowledge after an inquiry that the information in the schedules filed with the petition ncorrect.
by an attorney, you do not
need to file this page.
                                                                                                            Date
                                           Signature of Attorney for Debtor




                                           Printed name


                                           Firm name


                                           Number      Street




                                                                                                            State           ZIP Code




                                           Contact phone                                                    Email address




                                           Bar dmber                                                        State




  Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                        page 7
                 Case 19-54955-lrc                             Doc 1        Filed 03/29/19 Entered 03/29/19 12:21:55                          Desc
                                                                            Petition Page 8 of 51
 Debtor 1     Keith Jay McGrew                                                                          Case number (if known)
              First Name          Middle Name               Last Name



                           3RZIWZIEMZECII044



  For you if you are filing this                    The law allows you, as an individual, to represent yourself in bankruptcy court, but you
; bankruptcy without an                             should understand that many people find it extremely difficult to represent
  attorney                                          themselves successfully. Because bankruptcy has long-term financial and legal
                                                    consequences, you are strongly urged to hire a qualified attorney.
 If you are represented by
 an attorney, you do not                            To be successful, you must correctly file and handle your bankruptcy case. The rules are very
 need to file this page.                            technical, and a mistake or inaction may affect your rights. For example, your case may be
                                                    dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                                    hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                                    firm if your case is selected for audit. If that happens, you could lose your right to file another
                                                    case, or you may lose protections, including the benefit of the automatic stay.

                                                    You must list all your property and debts in the schedules that you are required to file with the
                                                    court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                                    in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                                    property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                                    also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                                    case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                                    cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                                    Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                                    If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                                    hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                                    successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                                    Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                                    be familiar with any state exemption laws that apply.

                                                •   Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                                    consequences?
                                                    •     No
                                                            es

                                                    Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                                    inaccurate or incomplete, you could be fined or imprisoned?
                                                    U No


                                                    Did          pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                                          No
                                                    U Yes. Name of Person
                                                           Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                                    By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                                    have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                                    attorn rpy cause me t ose my ri ts o                if I do not properly handle the case.




                                                        Signet re of Debtor 1                                      Signature of Debtor 2

                                                    Date                                                           Date
                                                                        m   DD                                                      MM! DD / YYYY

                                                    Contact phone                                                  Contact phone

                                                    Cell phone                                                     Cell phone

                                                    Email address                                                  Email address

RE,G.                                               azgmat                  mauarjamemmatataroauxammomanuf
   Official Form 101                                         Voluntary Petition for Individuals Filing for Bankruptcy                               page 8
                        Case 19-54955-lrc               Doc 1           Filed 03/29/19 Entered 03/29/19 12:21:55                      Desc
                                                                        Petition Page 9 of 51
  Fill in this information to identify your case:


  Debtor 1           Keith Jay McGrew
                        First Name              Middle Name                      Last Name

  Debtor 2
   (Spouse, if filing) First Name               Middle Name                      Last Name


   United States Bankruptcy Court for the:                    District of

   Case number
   (If known)                                                                                                                           Check if this is an
                                                                                                                                        amended filing




 Official Form 107
 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                   04/16

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.


   Part 1:         Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

        6 Married
        U Not married


   2. During the last 3 years, have you lived anywhere other than where you live now?

        af No
        U    Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                                   Dates Debtor 1   Debtor 2:                                    Dates Debtor 2
                                                                            lived there                                                   lived there


                                                                                             U Same as Debtor 1                          U   Same as Debtor 1

                 4990 River Overlook Way                                    From                                                             From
                 Number              Street                                                     Number Street
                                                                            To                                                               To



                 Lithonia                     GA      30038
                 City                         State ZIP Code                                    City               State ZIP Code

                                                                                             U Same as Debtor 1                          U   Same as Debtor 1

                                                                            From                                                             From
                 Number              Street                                                     Number Street
                                                                            To                                                               To




                 City                         State ZIP Code                                    City               State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
              No
        U     Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




   Part 2: Explain the Sources of Your Income

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 1
                  Case 19-54955-lrc                    Doc 1           Filed 03/29/19 Entered 03/29/19 12:21:55                              Desc
                                                                       Petition Page 10 of 51
Debtor 1      Keith Jay McGrew                                                                           Case number (if known)
                First Name      Middle Name           Last Name




 4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
    Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
    If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     Ei No
     0     Yes. Fill in the details.



                                                               Sources of income          Gross income              Sources of income        Gross income
                                                               Check all that apply.      (before deductions and    Check all that apply.    (before deductions and
                                                                                          exclusions)                                        exclusions)


            From January 1 of current year until
                                                               ter Wages, commissions,               9,000.00
                                                                                                                    O Wages, commissions,
                                                                   bonuses, tips                                      bonuses, tips
            the date you filed for bankruptcy:
                                                                   Operating a business                             O Operating a business


            For last calendar year:
                                                               El Wages, commissions,                               U Wages, commissions,
                                                                   bonuses, tips                   43,000.00          bonuses, tips
            (January 1 to December 31,2018                 ) 0     Operating a business                             O Operating a business
                                              YYYY



            For the calendar year before that:
                                                               1:1 Wages, commissions,                              U Wages, commissions,
                                                                   bonuses, tips                                      bonuses, tips
                                                                                                    30,000.00
            (January Ito December 31,2017                  )   0   Operating a business                             D Operating a business
                                              YYYY




  5. Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

           No
      0    Yes. Fill in the details.



                                                               Sources of income          Gross Income from           Sources of income      Gross income from
                                                               Describe below.            each source                 Describe below.        each source
                                                                                          (before deductions and                             (before deductions and
                                                                                          exclusions)                                        exclusions)



             From January 1 of current year until
             the date you filed for bankruptcy:




             For last calendar year:

             (January Ito December 31,2018            )
                                               YYYY




             For the calendar year before that:                                           $                                                  $

             (January 1 to December 31,2017            )                                  $                                                  $
                                               YYYY
                                                                                          $                                                  $




 Official Form 107                               Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 2
                    Case 19-54955-lrc                      Doc 1           Filed 03/29/19 Entered 03/29/19 12:21:55                      Desc
                                                                           Petition Page 11 of 51
Debtor 1      Keith Jay McGrew                                                                        Case number (If known)
               First Name        Middle Name              Last Name



 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy



 6. Are either Debtor l's or Debtor 2's debts primarily consumer debts?

           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
               "incurred by an individual primarily for a personal, family, or household purpose."
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

               O No. Go to line 7.

               •      Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
                           total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                           child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
               * Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

     El    Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
               During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

               i      No. Go to line 7.

                   O Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                          creditor. Do not include payments for domestic support obligations, such as child support and
                          alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                             Dates of   Total amount paid         Amount you still owe   Was this payment for...
                                                                             payment


                                                                                                                                         LI Mortgage
                        Creditor's Name
                                                                                                                                         0 Car
                                  Street                                                                                                    Credit card
                        Number
                                                                                                                                         0 Loan repayment
                                                                                                                                         0 Suppliers or vendors
                        City                   State           ZIP Code
                                                                                                                                         0 Other


                                                                                                                                         U Mortgage
                        Creditor's Name
                                                                                                                                         0 Car
                        Number    Street
                                                                                                                                         0 Credit card
                                                                                                                                         0 Loan repayment
                                                                                                                                         0 Suppliers or vendors
                                                                                                                                         0 Other
                        City                   State            ZIP Code




                                                                                                                                         0 Mortgage
                        Creditor's Name
                                                                                                                                         LI Car
                        Number    Street
                                                                                                                                         0 Credit card
                                                                                                                                         0 Loan repayment
                                                                                                                                         0 Suppliers or vendors
                                                                                                                                         0 Other
                        City                   State            ZIP Code




 Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                          page 3
                     Case 19-54955-lrc                     Doc 1      Filed 03/29/19 Entered 03/29/19 12:21:55                                  Desc
                                                                      Petition Page 12 of 51
Debtor 1        Keith Jay McGrew                                                                       Case number (if known)
                   First Name       Middle Name           Last Name




  7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
     Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
     corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
     agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
     such as child support and alimony.

     g     No
           Yes. List all payments to an insider.
                                                                         Dates of      Total amount       Amount you still      Reason for this payment
                                                                         payment       paid               OWS




            Insider's Name



            Number        Street




            City                                  State   ZIP Code




            Insider's Name


            Number         Street




             City                                 State   ZIP Code



  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

      el No
      LI Yes. List all payments that benefited an insider.
                                                                         Dates of       Total amount       Amount you still Reason for this payment
                                                                         payment        paid               owe              Include creditor's name


             Insider's Name



             Number        Street




             City                                 State    ZIP Code




             Insider's Name



             Number        Street




             City                                 State    ZIP Code




 Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 4
                 Case 19-54955-lrc                         Doc 1       Filed 03/29/19 Entered 03/29/19 12:21:55                                  Desc
                                                                       Petition Page 13 of 51
Debtor 1     Keith Jay McGrew                                                                               Case number (if known)
               First Name          Middle Name            Last Name




  Part 4:     Identify Legal Actions, Repossessions, and Foreclosures

 9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
    List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
    and contract disputes.

     U No
     Er Yes. Fill in the details.
                                                                 Nature of the case                   Court or agency                                 Status of the case

                                                                Unpaid Loan
           Case title                                                                                                                                     'Pending
                                                                                                                                                      O On appeal
             / Le41411                      %    6 rc,i                                                                                               O Concluded

           Case numbellA                    o(-/_30
                                                                                                     City                     State   ZIP Code




           Case title                                                                                Court Name
                                                                                                                                                      O   Pending
                                                                                                                                                      O On appeal
                                                                                                     Number     Street                                O   Concluded

           Case number
                                                                                                     City                     State   ZIP Code



  10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
      Check all that apply and fill in the details below.

     O No. Go to line 11.
     ▪ Yes. Fill in the information below.

                                                                           Describe the property                                       Date         Value of the property

                                                                         [Automobile
                 Bridgecrest                                                                                                           02/22/2019           8,000.00
                Creditor's Name


                PO BOX 52020
                Number      Street                                         Explain what happened

                                                                           Eir Property was repossessed.
                                                                           CI   Property was foreclosed.

                 Phoenix,                        AZ        85072           CI   Property was garnished.
                 City                            State    ZIP Code         0    Property was attached, seized, or levied.

                                                                           Describe the property                                       Date          Value of the propertl




                 Creditor's Name



                 Number     Street
                                                                            Explain what happened

                                                                                 Property was repossessed.
                                                                                 Property was foreclosed.
                                                                                 Property was garnished.
                 City                             State   ZIP Code
                                                                                 Property was attached, seized, or levied.



 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 5
                     Case 19-54955-lrc                   Doc 1             Filed 03/29/19 Entered 03/29/19 12:21:55                             Desc
                                                                           Petition Page 14 of 51
Debtor 1          Keith Jay McGrew                                                                       Case number (if known)
                   First Name    Middle Name             Last Name




 11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
     Ei No
     O Yes. Fill in the details.

                                                                 Describe the action the creditor took                            Date action      Amount
                                                                                                                                  was taken
           Creditor's Name



           Number       Street




           City                           State   ZIP Code       Last 4 digits of account number: )(XXX—


 12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
     creditors, a court-appointed receiver, a custodian, or another official?
     U No
     •     Yes


  Part 5:         List Certain Gifts and Contributions


  13, Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     10 No
     O Yes. Fill in the details for each gift.


            Gifts with a total value of more than $600           Describe the gifts                                               Dates you gave      Value
            per person                                                                                                            the gifts




           Person to Whom You Gave the Gift




           Number       Street



           City                           State   ZIP Code


           Person's relationship to you


           Gifts with a total value of more than $600                Describe the gifts                                           Dates you gave     Value
           per person                                                                                                             the gifts




           Person to Whom You Gave the Gift




           Number       Street



           City                           State   ZIP Code


           Person's relationship to you


Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 6
                      Case 19-54955-lrc                     Doc 1         Filed 03/29/19 Entered 03/29/19 12:21:55                                   Desc
                                                                          Petition Page 15 of 51
Debtor 1          Keith Jay McGrew                                                                           Case number (if known)
                   First Name      Middle Name          Lest Name




 14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

          ' No
     U     Yes. Fill in the details for each gift or contribution.

            Gifts or contributions to charities                Describe what you contributed                                          Date you          Value
            that total more than $600                                                                                                 contributed




           Charity's Name




           Number       Street



           City           State      ZIP Code




  Part 6:           List Certain Losses


  15.Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     if No
     U     Yes. Fill in the details.


            Describe the property you lost and                  Describe any insurance coverage for the loss                          Date of your      Value of property
            how the loss occurred                                                                                                     loss              lost
                                                                Include the amount that insurance has paid. List pending insurance
                                                                claims on line 33 of Schedule A/B: Property.




  Part 7:         List Certain Payments or Transfers

  16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

      Iid No
      U    Yes. Fill in the details.

                                                                    Description and value of any property transferred                 Date payment or   Amount of payment
                                                                                                                                      transfer was
                                                                                                                                      made
             Person Who Was Paid


             Number       Street




             City                        State   ZIP Code


             Email or website address

             Person Who Made the Payment, if Not You


 Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 7
                    Case 19-54955-lrc                       Doc 1            Filed 03/29/19 Entered 03/29/19 12:21:55                               Desc
                                                                             Petition Page 16 of 51
Debtor 1       Keith Jay McGrew                                                                              Case number (If known)
                  First Name       Middle Name              Last Name




                                                                    Description and value of any property transferred                 Date payment or      Amount of
                                                                                                                                      transfer was made    payment


           Person Who Was Paid


           Number        Street




           City                         State    ZIP Code




           Email or websIte address


           Person Who Made the Payment, if Not You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     Er No
     O Yes. Fill in the details.

                                                                    Description and value of any property transferred                 Date payment or      Amount of payment
                                                                                                                                      transfer was
                                                                                                                                      made
            Person Who Was Paid



            Number        Street




            City                         State   ZIP Code

  18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
      transferred in the ordinary course of your business or financial affairs?
      Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
      Elf No
      •    Yes. Fill in the details.

                                                                        Description and value of property     Describe any property or payments received      Date transfer
                                                                        transferred                           or debts paid in exchange                       was made

            Person Who Received Transfer



            Number       Street




            City                         State   ZIP Code


            Person's relationship to you


            Person Who Received Transfer



            Number        Street




            City                         State   ZIP Code

            Person's relationship to you

 Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 8
                     Case 19-54955-lrc                      Doc 1        Filed 03/29/19 Entered 03/29/19 12:21:55                                   Desc
                                                                         Petition Page 17 of 51
Debtor 1      Keith Jay McGrew                                                                            Case number (if known)
                   First Name      Middle Name          Last Name




 19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
     are a beneficiary? (These are often called asset-protection devices.)

     Ei No
     CI Yes. Fill in the details.
                                                                Description and value of the property transferred                                           Date transfer
                                                                                                                                                            was made


           Name of trust




              List Certain Financial Accounts, instruments, Safe Deposit Boxes, and Storage Units

  20.Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
     closed, sold, moved, or transferred?
     Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
     brokerage houses, pension funds, cooperatives, associations, and other financial institutions.
     id No
     CI    Yes. Fill in the details.
                                                                    Last 4 digits of account number   Type of account or           Date account was       Last balance before
                                                                                                      instrument                   closed, sold, moved,   closing or transfer
                                                                                                                                   or transferred

            Name of Financial Institution
                                                                    mooc-                             CI Checking
            Number        Street
                                                                                                      O Savings
                                                                                                      0 Money market
                                                                                                      U Brokerage
                                        State    ZIP Code
            City
                                                                                                      CI Other

                                                                    )ooa-                             0 Checking
            Name of Financial Institution
                                                                                                      U Savings
            Number        Street                                                                      O Money market
                                                                                                      0 Brokerage
                                                                                                      0 Other
            City                        State    ZIP Code


  21.Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     tid No
     0 Yes. Fill in the details.
                                                                    Who else had access to it?                   Describe the contents                           Do you still
                                                                                                                                                                 have it?

                                                                                                                                                                 0   No
            Name of Financial institution                       Name
                                                                                                                                                                 0   Yes


            Number        Street                                Number      Street



                                                                City          State     ZIP Code

             City                        State   ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        page 9
                      Case 19-54955-lrc                       Doc 1           Filed 03/29/19 Entered 03/29/19 12:21:55                                 Desc
                                                                              Petition Page 18 of 51
Debtor 1         Keith Jay McGrew                                                                                       Case number (if known)
                    First Name      Middle Name              Last Name




, 22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       EI   No
       U Yes. Fill in the details.
                                                                    Who else has or had access to it?                         Describe the contents              Do you still
                                                                                                                                                                 have it?

                                                                                                                                                                  U No
             Name of Storage Facility                                Name                                                                                         U Yes


             Number        Street                                    Number    Street


                                                                     CityState ZIP Code


             City                        State    ZIP Code



                       Identify Property You Hold or Control for Someone Else

  23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
      or hold in trust for someone.
        Er No
            Yes. Fill in the details.
                                                                    Where lathe property?                                      Describe the property          Value



             Owner's Name

                                                                   Number     Street
             Number        Street



                                                                   City                           State      ZIP Code
              City                        State   ZIP Code


  Part 10:             Give Details About Environmental Information

  For the purpose of Part 10, the following definitions apply:
  lo    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
        hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
        including statutes or regulations controlling the cleanup of these substances, wastes, or material.

  •     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
        utilize it or used to own, operate, or utilize it, including disposal sites.

  ▪     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
        substance, hazardous material, pollutant, contaminant, or similar term.

  Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

  24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

             No
        U Yes. Fill in the details.
                                                                     Governmental unit                            Environmental law, if you know it           Date of notice




             Name of site                                           Governmental unit


             Number       Street                                    Number    Street


                                                                    City                  State   ZIP Code



             City                        State    ZIP Code




 Official Form 107                                    Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 10
                     Case 19-54955-lrc                       Doc 1          Filed 03/29/19 Entered 03/29/19 12:21:55                                             Desc
                                                                            Petition Page 19 of 51
Debtor 1        Keith Jay McGrew                                                                                      Case number (if known)
                   First Name       Middle Name          Last Name




 25. Have you notified any governmental unit of any release of hazardous material?

     Ef No
     U Yes. Fill in the details.
                                                                Governmental unit                                 Environmental law, if you know it                     Date of notice




            Name of site                                       Governmental unit


            Number        Street                               Number       Street



                                                               City                    State    ZIP Code


            City                         State    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

     El    No
     U Yes. Fill in the details.
                                                                                                                                                                         Status of the
                                                                     Court or agency                                   Nature of the case
                                                                                                                                                                         case

           Case title
                                                                                                                                                                         U   Pending
                                                                     Court Name
                                                                                                                                                                         U   On appeal

                                                                     Number   Street                                                                                     U   Concluded


           Case number                                               City                      State   ZIP Code



  Part 11:            Give Details About Your Business or Connections to Any Business

  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
           U A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           U A member of a limited liability company (LLC) or limited liability partnership (LLP)
           U A partner in a partnership
           U An officer, director, or managing executive of a corporation

           U An owner of at least 5% of the voting or equity securities of a corporation

      EfNo. None of the above applies. Go to Part 12.
      U Yes. Check all that apply above and fill in the details below for each business.
                                                                     Describe the nature of the business                               Employer Identification number
                                                                                                                                       Do not include Social Security number or ITIN.
            Business Name

                                                                                                                                       EIN:
             Number        Street
                                                                     Name of accountant or bookkeeper                                  Dates business existed


                                                                                                                                        From                To
            City                          State   ZIP Code
                                                                     Describe the nature of the business                               Employer Identification number
                                                                                                                                        Do not include Social Security number or ITIN.
             Business Name

                                                                                                                                        EIN:           —
             Number        Street
                                                                     Name of accountant or bookkeeper                                   Dates business existed



                                                                                                                                        From                To
             City                         State   ZIP Code


 Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                    page 11
                       Case 19-54955-lrc                       Doc 1         Filed 03/29/19 Entered 03/29/19 12:21:55                                    Desc
                                                                             Petition Page 20 of 51
Debtor 1          Keith Jay McGrew                                                                              Case number yr known)
                     First Name    Middle Name             Last Name



                                                                                                                                Employer Identification number
                                                                   Describe the nature of the business
                                                                                                                                Do not include Social Security number or ITIN.
              Business Name
                                                                                                                                EIN:

              Number Street
                                                                       Name of accountant or bookkeeper                         Dates business existed



                                                                                                                                From               To
              City                      State       ZIP Code




 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
     institutions, creditors, or other parties.

     U       No
     U       Yes. Fill in the details below.

                                                                       Date issued




              Name                                                     MM / DD / YYYY


              Number Street




              City                      State       ZIP Code




                     Sign Below


       I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the
       answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud
       in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
       18 U.S.C. §§ 152, 1341, 1519, and 3571.




              Si nature of Debt6r 1                                                     Signature of Debtor 2


              Date                          2 ,40                                       Date

         Did yo            ach additi nal pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

               No
         U     Yes



       Did             pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

              No
         U    Yes. Name of person                                                                                      . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                                         Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page 12
                         Case 19-54955-lrc                      Doc 1             Filed 03/29/19 Entered 03/29/19 12:21:55                           Desc
                                                                                  Petition Page 21 of 51
Fill in this information to identify your case and this filing:


Debtor 1              Keith Jay McGrew
                      First Name                  Middle Name                        Last Name

Debtor 2
(Spouse, if filing)   First Name                  Middle Name                        Last Name


United States Bankruptcy Court for the:                         District of

Case number
                                                                                                                                                     LI Check if this is an
                                                                                                                                                        amended filing


Official Form 106A/B

Schedule A/13: Property                                                                                                                                              12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

Part 1:         Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

    El No. Go to Part 2.
          Yes. Where is the property?
                                                                              What is the property? Check all that apply.       Do not deduct secured claims or exemptions. Put
                                                                              •     Single-family home                          the amount of any secured claims on Schedule D:
       1.1.                                                                                                                     Creditors Who Have Claims Secured by Properly.
                                                                              O Duplex or multi-unit building
               Street address, if available, or other description
                                                                              O Condominium or cooperative                      Current value of the     Current value of the
                                                                              L3    Manufactured or mobile home                 entire property?         portion you own?
                                                                              O Land
                                                                              O Investment property
                                                                              O Timeshare                                       Describe the nature of your ownership
               City                            State      ZIP Code                                                              interest (such as fee simple, tenancy by
                                                                              O     Other                                       the entireties, or a life estate), if known.
                                                                              Who has an interest in the property? Check one.
                                                                              D Debtor 1 only
               County                                                         0 Debtor 2 only
                                                                              0 Debtor 1 and Debtor 2 only                      U Check if this is community property
                                                                                                                                    (see instructions)
                                                                              0 At least one of the debtors and another
                                                                              Other information you wish to add about this item, such as local
                                                                              property identification number:
     If you own or have more than one, list here:
                                                                         What is the property? Check all that apply.            Do not deduct secured claims or exemptions. Put
                                                                         LI        Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                                Creditors Who Have Claims Secured by Property.
       1.2.                                                               O Duplex or multi-unit building
               Street address, if available, or other description
                                                                          •        Condominium or cooperative                   Current value of the      Current value of the
                                                                          •        Manufactured or mobile home                  entire property?          portion you own?
                                                                          O Land
                                                                          O Investment property
                                                                                                                                Describe the nature of your ownership
                                                                          O Timeshare
               City                            State      ZIP Code                                                              interest (such as fee simple, tenancy by
                                                                          O Other                                               the entireties, or a life estate), if known.
                                                                          Who has an interest in the property? Check one.
                                                                          D Debtor 1 only
                                                                                   Debtor 2 only
               County
                                                                          0        Debtor 1 and Debtor 2 only                   U Check if this is community property
                                                                          0        At least one of the debtors and another          (see instructions)

                                                                          Other information you wish to add about this item, such as local
                                                                          property identification number:


  Official Form 106A/B                                                        Schedule A/B: Property                                                              page 1
                      Case 19-54955-lrc                    Doc 1           Filed 03/29/19 Entered 03/29/19 12:21:55                           Desc
  Debtor 1      Keith Jay McGrew                                           Petition Page 22 of 51
                                                                                               Case number (if known)
                    First Name     Middle Name            Last Name




                                                                      What is the property? Check all that apply.        Do not deduct secured claims or exemptions. Put
                                                                                                                         the amount of any secured claims on Schedule D:
                                                                      0    Single-family home
                                                                                                                         Creditors Who Have Claims Secured by Property.
      1.3.
             Street address, if available, or other description       CI   Duplex or multi-unit building
                                                                                                                         Current value of the     Current value of the
                                                                      O Condominium or cooperative
                                                                                                                         entire property?         portion you own?
                                                                      O Manufactured or mobile home
                                                                      O Land
                                                                      O Investment property
                                                                                                                         Describe the nature of your ownership
             City                            State      ZIP Code      0    Timeshare
                                                                                                                         interest (such as fee simple, tenancy by
                                                                      O    Other                                         the entireties, or a life estate), if known.

                                                                      Who has an interest in the property? Check one.
                                                                           Debtor 1 only
             County
                                                                      0 Debtor 2 only
                                                                           Debtor 1 and Debtor 2 only                    CI Check if this is community property
                                                                                                                             (see instructions)
                                                                      0 At least one of the debtors and another
                                                                      Other information you wish to add about this item, such as local
                                                                      property identification number:



, 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
     you have attached for Part 1. Write that number here.




  Part 2:      Describe Your Vehicles


  Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
  you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


  3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

     Li No
     0 Yes
                                           Mazda                      Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
      3,1,   Make:
                                                                                                                         the amount of any secured claims on Schedule D:
             Model:                        Mazda2                          Debtor 1 only                                 Creditors Who Have Claims Secured by Property.
                                                                           Debtor 2 only
              Year:                        2014                                                                           Current value of the     Current value of the
                                                                       0 Debtor 1 and Debtor 2 only                       entire property?         portion you own?
                                           70000
             Approximate mileage:                                      0 At least one of the debtors and another
              Other information:                                                                                                    7,700.00                  7,700.00
                                                                       D Check if this is community property (see
                                                                         instructions)



     If you own or have more than one, describe here:

                                                                       Who has an interest in the property? Check one.    Do not deduct secured claims or exemptions. Put
      3.2.   Make:
                                                                                                                          the amount of any secured claims on Schedule D:
             Model:
                                                                       0 Debtor 1 only                                    Creditors Who Have Claims Secured by Property.
                                                                           Debtor 2 only
             Year:                                                                                                        Current value of the      Current value of the
                                                                       0 Debtor 1 and Debtor 2 only                       entire property?          portion you own?
             Approximate mileage:                                      D At least one of the debtors and another
              Other information:
                                                                            Check if this is community property (see
                                                                            instructions)




   Official Form 106A/B                                                 Schedule A/B: Property                                                              page 2
                     Case 19-54955-lrc             Doc 1       Filed 03/29/19 Entered 03/29/19 12:21:55                               Desc
Debtor 1          Keith Jay McGrew                             Petition Page 23 of 51
                                                                                   Case number (if known)
                   First Name     Middle Name   Last Name




                                                            Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    3.3.    Make:
                                                                                                              the amount of any secured claims on Schedule D:
                                                            U Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
            Model:
                                                            U Debtor 2 only
            Year:                                                                                             Current value of the      Current value of the
                                                            U Debtor 1 and Debtor 2 only
                                                                                                              entire property?          portion you own?
            Approximate mileage:                            U At least one of the debtors and another
            Other information:
                                                            U Check if this is community property (see
                                                              instructions)


                                                            Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    34.     Make:
                                                                                                              the amount of any secured claims on Schedule D:
                                                            U Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
            Model:
                                                            U Debtor 2 only
            Year:                                                                                             Current value of the      Current value of the
                                                            U Debtor 1 and Debtor 2 only
                                                                                                              entire property?          portion you own?
            Approximate mileage:                            U At least one of the debtors and another
            Other information:
                                                            U Check if this is community property (see
                                                              instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
    El     No
    U      Yes


                                                            Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    4.1.     Make:
                                                                                                              the amount of any secured claims on Schedule D:
                                                            U Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
             Model:
                                                            U Debtor 2 only
             Year:
                                                            U Debtor 1 and Debtor 2 only                      Current value of the      Current value of the
             Other information:                             U At least one of the debtors and another         entire property?          portion you own?


                                                            U Check if this is community property (see
                                                              instructions)



    If you own or have more than one, list here:
                                                            Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    4.2.        Make:
                                                                                                              the amount of any secured claims on Schedule D:
                                                            U Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                Model:
                                                            U Debtor 2 only
             Year:                                                                                             Current value of the     Current value of the
                                                            U Debtor 1 and Debtor 2 only                       entire property?         portion you own?
                Other information:                          U At least one of the debtors and another


                                                            U Check if this is community property (see
                                                              instructions)




5   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
    you have attached for Part 2. Write that number here                                                                          5




 Official Form 106A/B                                         Schedule A/B: Property                                                            page 3
                     Case 19-54955-lrc                 Doc 1        Filed 03/29/19 Entered 03/29/19 12:21:55                   Desc
    Debtor 1       Keith Jay McGrew                                 Petition Page 24 of 51
                                                                                        Case number (if known)
                   First Name    Middle Name           Last Name




    Part 3:    Describe Your Personal and Household Hems

                                                                                                                              Current value of the
' Do you own or have any legal or equitable interest in any of the following items?                                           portion you own?
                                                                                                                              Do not deduct secured claims
                                                                                                                              or exemptions.
    6. Household goods and furnishings
       Examples: Major appliances, furniture, linens, china, kitchenware
       U No
       El Yes. Describe          1Bedroom,       Living Room, Dinning,                                                          $             1,250.00

I   7. Electronics
       Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                 collections; electronic devices including cell phones, cameras, media players, games
       LI No
       El Yes. Describe          TV, COMPUTER, LAPTOP                                                                                            750.00

    8. Collectibles of value
       Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                 stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
       RI No
       U Yes. Describe


    9. Equipment for sports and hobbies
       Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                 and kayaks; carpentry tools; musical instruments
       El No
       U Yes. Describe


    10. Firearms
       Examples: Pistols, rifles, shotguns, ammunition, and related equipment
       • No
       U Yes. Describe

    11. Clothes
       Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
       U No
       • Yes. Describe          I Jeans,       Shirts, Suits                                                                                     300.00


    12. Jewelry
       Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
                 gold, silver
       ki No
       U Yes. Describe

    13. Non-farm animals
       Examples: Dogs, cats, birds, horses

        El No
        U Yes. Describe


    14. Any other personal and household items you did not already list, including any health aids you did not list

        10 No
        U Yes. Give specific
           information.

    15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here



     Official Form 106A/B                                          Schedule A/B: Property                                                   page 4
                  Case 19-54955-lrc                  Doc 1       Filed 03/29/19 Entered 03/29/19 12:21:55                            Desc
Debtor 1       Keith Jay McGrew                                  Petition Page 25 of 51
                                                                                     Case number (if known)
                First Name    Middle Name           Last Name




Part 4:       Describe Your Financial Assets


Do you own or have any legal or equitable interest in any of the following?                                                         Current value of the
                                                                                                                                    portion you own?
                                                                                                                                    Do not deduct secured claims
                                                                                                                                    or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   O No
   U Yes                                                                                                     Cash:



17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
              and other similar institutions. If you have multiple accounts with the same institution, list each.
   •     No
   id    Yes                                                    Institution name:


                               17.1. Checking account:          Navy Federal                                                                          300.00

                               17.2. Checking account:

                               17.3. Savings account:

                               17.4. Savings account:

                               17.5. Certificates of deposit:

                               17.6. Other financial account:

                               17.7. Other financial account:

                               17.8. Other financial account:

                               17.9. Other financial account:




18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       O No
    U Yes                      Institution or issuer name:




19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
    an LLC, partnership, and joint venture

       0 No                    Name of entity:                                                               % of ownership:
       U Yes. Give specific                                                                                   0%
         information about
                                                                                                              0%
         them
                                                                                                              0%




 Official Form 106A/B                                           Schedule A/B: Property                                                            page 5
                  Case 19-54955-lrc                      Doc 1      Filed 03/29/19 Entered 03/29/19 12:21:55                            Desc
  Debtor 1     Keith Jay McGrew                                     Petition Page 26 of 51
                                                                                        Case number (If known)
                First Name    Middle Name            Last Name




, 20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

     El   No
     U Yes. Give specific      Issuer name:
       information about
       them




  21. Retirement or pension accounts
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

     El No
     U Yes. List each
       account separately. Type of account:               Institution name:

                               401(k) or similar plan:

                               Pension plan:

                               IRA:

                               Retirement account:

                               Keogh:

                               Additional account:

                               Additional account:



  22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

     •    No
     U Yes                                           Institution name or individual:
                               Electric:

                               Gas:

                               Heating oil:

                               Security deposit on rental unit:

                               Prepaid rent:

                                Telephone:

                                Water:

                               Rented furniture:

                                Other:



  23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

      El No
      U Yes                     Issuer name and description:




                                                                                                                                    ,




   Official Form 106A/B                                            Schedule A/B: Property                                                      page 6
                  Case 19-54955-lrc                 Doc 1       Filed 03/29/19 Entered 03/29/19 12:21:55                                   Desc
  Debtor 1    Keith Jay McGrew                                  Petition Page 27 of 51
                                                                                    Case number (if known)
                First Name    Middle Name          Last Name




 24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
      26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
     El No
     U Yes                            Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):




 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
     exercisable for your benefit

     El No
     O Yes. Give specific
       information about them....


 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
     El No
     O Yes. Give specific
       information about them....


• 27. Licenses, franchises, and other general intangibles
      Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

     El No
     U Yes. Give specific
       information about them....


  Money or property owed to you?                                                                                                           Current value of the
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

  28. Tax refunds owed to you
     O No
     U Yes. Give specific information                                                                             Federal:
            about them, including whether
            you already filed the returns                                                                         State:
            and the tax years.
                                                                                                                  Local:



  29. Family support
      Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     El No
      O Yes. Give specific information
                                                                                                                 Alimony:
                                                                                                                 Maintenance:
                                                                                                                 Support:
                                                                                                                 Divorce settlement:
                                                                                                                 Property settlement:

  30. Other amounts someone owes you
      Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
                Social Security benefits; unpaid loans you made to someone else
      O No
      U Yes. Give specific information




   Official Form 106A/B                                        Schedule A/B: Property                                                                page 7
                  Case 19-54955-lrc                  Doc 1         Filed 03/29/19 Entered 03/29/19 12:21:55                                         Desc
Debtor 1      Keith Jay McGrew                                     Petition Page 28 of 51
                                                                                       Case number (if known)
                First Name     Middle Name           Last Name




31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (NSA); credit, homeowner's, or renter's insurance
   El No
   O Yes. Name the insurance company            Company name:                                              Beneficiary:                             Surrender or refund value:
          of each policy and list its value....




32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
         No
   O Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
   la No
    O Yes. Describe each claim.
                                                                                                                                                     $

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
   •     No
    O Yes. Describe each claim.




35.Any financial assets you did not already list

    •    No
    CI   Yes. Give specific information



36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here                                                                                                    4                              0.00



Part 5:       Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
    •    No. Go to Part 6.
    CI   Yes. Go to line 38.
                                                                                                                                                   Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured claims
                                                                                                                                                   or exemptions.

38. Accounts receivable or commissions you already earned
    O No
    O Yes. Describe


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
    ZI No
    id   Yes. Describe                                                                                                                                                300.00
                             IDesk, Chair


 Official Form 106A/B                                            Schedule A/B: Property                                                                         page 8
                Case 19-54955-lrc                 Doc 1     Filed 03/29/19 Entered 03/29/19 12:21:55                      Desc
Debtor 1    Keith Jay McGrew                                Petition Page 29 of 51
                                                                                Case number (if known)
              First Name    Middle Name        Last Name




40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

   kr No
   U Yes. Describe



41. Inventory
     I No
     U Yes. Describe



42. Interests in partnerships or joint ventures
    UNo
   U Yes. Describe          Name of entity:                                                             % of ownership:




43. Customer lists, mailing lists, or other compilations
    • No
    U Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
            U No
            U Yes. Describe



44. Any business-related property you did not already list
    El No
    U Yes. Give specific
       information




45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached                               300.00
    for Part 5. Write that number here




Part 6:     Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
            If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
   la No. Go to Part 7.
   U Yes. Go to line 47.
                                                                                                                          Current value of the
                                                                                                                          portion you own?
                                                                                                                          Do not deduct secured claims
                                                                                                                          or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

    • No
    U Yes




 Official Form 106A/B                                      Schedule A/B: Property                                                      page 9
                  Case 19-54955-lrc              Doc 1        Filed 03/29/19 Entered 03/29/19 12:21:55                           Desc
               Keith Jay McGrew
  Debtor 1
                First Name     Middle Name       Last Name
                                                              Petition Page 30 of 51
                                                                                  Case number (if known)




, 48. Crops—either growing or harvested
     •    No
     O Yes. Give specific
       information.

 49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
     10 No
     O Yes



 50. Farm and fishing supplies, chemicals, and feed
     • No
     O Yes



 51. Any farm- and commercial fishing-related property you did not already list
     El No
     O Yes. Give specific
       information

  52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                               0.00
      for Part 6. Write that number here                                                                                  4



  Part 7:      Describe All Property You Own or Have an Interest in That You Did Not List Above


, 53. Do you have other property of any kind you did not already list?
      Examples: Season tickets, country club membership

     ia   No
     O Yes. Give specific
       information




  54.Add the dollar value of all of your entries from Part 7. Write that number here



  Part 8:      List the Totals of Each Part of this Form


  55.Part 1: Total real estate, line 2                                                                                           $          0.00

  56.Part 2: Total vehicles, line 5
                                                                                  7,700.00

  57.Part 3: Total personal and household items, line 15
                                                                                  2,300.00

  58.Part 4: Total financial assets, line 36
                                                                                       300.00

  59.Part 5: Total business-related property, line 45
                                                                                         0.00

  60.Part 6: Total farm- and fishing-related property, line 52
                                                                                         0.00

  61.Part 7: Total other property not listed, line 54                                    0.00

  62.Total personal property. Add lines 56 through 61.
                                                                                 13,000.00      Copy personal property total —) ,+ $    13,000.00


  63. Total of all property on Schedule NB. Add line 55 + line 62
                                                                                                                                        13,000.00



   Official Form 106A/B                                      Schedule A/B: Property                                                      page 10
                    Case 19-54955-lrc                   Doc 1      Filed 03/29/19 Entered 03/29/19 12:21:55                              Desc
                                                                   Petition Page 31 of 51
 Fill in this information to identify your case:

 Debtor 1          Keith Jay McGrew
                    First Name                  Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                 Middle Name             , Last Name


 United States Bankruptcy Court for the: Northern District of Georgia                 El
 Case number                                                                                                                              1:3   Check if this is an
  (If known)
                                                                                                                                                amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                              04/16

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so Is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


 Part 1:         Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      Ei You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      0 You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule AIR that you claim as exempt, fill in the information below.


       Brief description of the property and line on          Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
       Schedule NB that lists this property                   portion you own
                                                              Copy the value from     Check only one box for each exemption.
                                                              Schedule A/B

      Brief
                                  Car                         $7,700.00                   $
      description:
      Line from
                                                                                      0   100% of fair market value, up to
                                                                                          any applicable statutory limit
      Schedule A/B:               3

      Brief
      description:
                              Household Goods                 $1,250.00               U$
      Line from
                                                                                      0 100% of fair market value, up to
                                                                                          any applicable statutory limit
      Schedule A/B:

       Brief
                                  Electronics                 $750.00                 U$
       description:
       Line from
                                                                                      0 100% of fair market value, up to
                                                                                           any applicable statutory limit
       Schedule NB'

 3. Are you claiming a homestead exemption of more than $160,375?
    (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

            No
      0     Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
            0      No
            0      Yes



Official Form 106C                                            Schedule C: The Property You Claim as Exempt                                           page 1 of   7--
                Case 19-54955-lrc                  Doc 1    Filed 03/29/19 Entered 03/29/19 12:21:55                            Desc
Debtor 1      Keith Jay McGrew                              Petition Page 32 of 51
                                                                                Case number (if known)
              First Name        Middle Name    Last Name




 Part 2:     Additional Page

      Brief description of the property and line       Current value of the   Amount of the exemption you claim       Specific laws that allow exemption
      on Schedule A/B that lists this property         portion you own
                                                       Copy the value from    Check only one box for each exemption
                                                       Schedule NB

     Brief
                           Clothes                                 300.00          $
     description:
     Line from             11                                                 if 100% of fair market value, up to
     Schedule A/B:                                                                 any applicable statutory limit

     Brief
     description:                                                                  $

     Line from
                                                                              0    100% of fair market value, up to
     Schedule NB:                                                                  any applicable statutory limit


     Brief
     description:                                                                  $

     Line from
                                                                              0    100% of fair market value, up to
     Schedule A/B:                                                                 any applicable statutory limit

     Brief
     description:                                                                  $

     Line from
                                                                              0 100% of fair market value, up to
                                                                                   any applicable statutory limit
     Schedule NB:
     Brief
     description:                                                                  $

     Line from
                                                                              0    100% of fair market value, up to
     Schedule A/B:                                                                 any applicable statutory limit


     Brief
     description:                                                             Us
     Line from
                                                                              CI 100% of fair market value, up to
     Schedule A/B:                                                                 any applicable statutory limit

      Brief
      description:                                                                 $

      Line from
                                                                              0    100% of fair market value, up to
      Schedule _A/B .                                                              any applicable statutory limit

      Brief
      description:                                                                 $

      Line from
                                                                               0   100% of fair market value, up to
                                                                                   any applicable statutory limit
      Schedule A/B:

      Brief
      description:                                                                 $

      Line from
                                                                               0 100% of fair market value, up to
                                                                                   any applicable statutory limit
      Schedule A/B:

      Brief
      description:                                                                 $

      Line from
                                                                               0   100% of fair market value, up to
      Schedule A/B:                                                                any applicable statutory limit

      Brief
      description:                                                                 $

      Line from
                                                                               0   100% of fair market value, up to
                                                                                   any applicable statutory limit
      Schedule A/B:

      Brief
      description:                                                                 $

      Line from
                                                                               0   100% of fair market value, up to
                                                                                   any applicable statutory limit
      Schedule A/B:


Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                     page L . of 2-V
                             Case 19-54955-lrc                    Doc 1     Filed 03/29/19 Entered 03/29/19 12:21:55                             Desc
                                                                            Petition Page 33 of 51
    Fill in this information to identify your case:


    Debtor 1          Keith Jay McGrew
                       First Name                   Middle Name                 Last Name

    Debtor 2
    (Spouse, if filing) First Name                  Middle Name                 Last Name


    United States Bankruptcy Court for the: Northern District of Georgia

    Case number
     Of known)                                                                                                                                   U   Check if this is an
                                                                                                                                                     amended filing


    Official Form 106D
    Schedule D: Creditors Who Have Claims Secured by Property                                                                                                       12/15

    Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
    information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
    additional pages, write your name and case number (if known).


    1. Do any creditors have claims secured by your property?
          U No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
          E1 Yes. Fill in all of the information below.

                    List All Secured Claims
                                                                                                                Column A                  Column B              Column
T         List all secured claims. If a creditor has more than one secured claim, list the creditor separately mm
                                                                                                                A—ount of claim           Value of collateral   Unsecured
          for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the         that support.s this   portion   '
          As much as possible, list the claims in alphabetical order according to the creditor's name.          value of collateral.      claw'                 If any

    2.1                                                       Describe the property that secures the claim:                  $   12,000.00 $
           Bridgecrest
          Creditor's Name
                                                             Car
           PO Box 52020
          Number             Street
                                                              As of the date you file, the claim is: Check all that apply.
                                                              O Contingent
           Phoenix, AZ 85072                                  • Unliquidated
           City                        State   ZIP Code       O Disputed
      Who owes the debt? Check one.                           Nature of lien. Check all that apply.
      I' Debtor 1 only                                        O An agreement you made (such as mortgage or secured
      O Debtor 2 only                                           car loan)
      O Debtor 1 and Debtor 2 only                            O Statutory lien (such as tax lien, mechanic's lien)
      O At least one of the debtors and another               O Judgment lien from a lawsuit
                                                              • Other (including a right to offset)
      •      Check if this claim relates to a
             community debt
      Date debt was incurred                                  Last 4 digits of account number
    2.2                                                       Describe the property that secures the claim:
           Creditor's Name


           Number            Street
                                                              As of the date you file, the claim is: Check all that apply.
                                                              O Contingent
                                                              • Unliquidated
           City                        State   ZIP Code       O Disputed
      Who owes the debt? Check one.                           Nature of lien. Check all that apply.
      O      Debtor 1 only                                    O An agreement you made (such as mortgage or secured
      O      Debtor 2 only                                      car loan)
      O      Debtor 1 and Debtor 2 only                       O Statutory lien (such as tax lien, mechanic's lien)
      LI     At least one of the debtors and another          LI Judgment lien from a lawsuit
                                                              O Other (including a right to offset)
      O Check if this claim relates to a
         community debt
      Date debt was incurred                                  Last 4 digits of account number
           Add the dollar value of your entries in Column A on this page. Write that number here:


     Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                        page 1 of
                       Case 19-54955-lrc                 Doc 1     Filed 03/29/19 Entered 03/29/19 12:21:55                                        Desc
  Fill in this information to identify your case:                  Petition Page 34 of 51

  Debtor 1           Keith Jay McGrew
                       First Name                Middle Name               Last Name
  Debtor 2
  (Spouse, if filing) First Name                 Middle Name               Last Name

  United States Bankruptcy Court for the: Northern District of Georgia
                                                                                                                                                    U   Check if this is an
  Case number
  (If known)                                                                                                                                            amended filing



Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 Part 1:           List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
      El No. Go to Part 2.
      U       Yes.
 2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
      each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
      nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
      unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
      (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                     Total claim   Priority     Nonpriority
                                                                                                                                                   amount       amount
2.1
                                                                  Last 4 digits of account number
          Priority Creditors Name
                                                                  When was the debt incurred?
          Number          Street
                                                                  As of the date you file, the claim is: Check all that apply.
                                                                  O Contingent
          City                          State     ZIP Code
                                                                  •  Unliquidated
          Who incurred the debt? Check one.                       CI Disputed
          O Debtor 1 only
          CIDebtor 2 only                                         Type of PRIORITY unsecured claim:
          CIDebtor 1 and Debtor 2 only                            U Domestic support obligations
          CIAt least one of the debtors and another
                                                                  O Taxes and certain other debts you owe the government
          O Check if this claim is for a community debt           CI   Claims for death or personal injury while you were
          Is the claim subject to offset?                              intoxicated
          O No                                                    CI   Other. Specify
          O Yes
2721                                                              Last 4 digits of account number                                $
          Priority Creditor's Name
                                                                  When was the debt incurred?
          Number          Street
                                                                  As of the date you file, the claim is: Check all that apply.
                                                                  CIContingent
          City                           State    ZIP Code        • Unliquidated
          Who incurred the debt? Check one.                       O Disputed
          O Debtor 1 only
                                                                  Type of PRIORITY unsecured claim:
          O Debtor 2 only
                                                                  U Domestic support obligations
          O Debtor 1 and Debtor 2 only
                                                                  O Taxes and certain other debts you owe the government
          O At least one of the debtors and another
                                                                  O Claims for death or personal injury while you were
          •      Check if this claim is for a community debt        intoxicated
          Is the claim subject to offset?                         CI   Other. Specify
          LI No
          O Yes


 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                              page 1 of
Debtor 1
                     Case
                   Keith Jay 19-54955-lrc
                             McGrew                  Doc 1         Filed 03/29/19 Entered    03/29/19 12:21:55
                                                                                       Case number (if known)
                                                                                                                                             Desc
                   First Name       Middle Name     Last Name      Petition Page 35 of 51
 Part 2:          Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                   Total claim



4.41 ACCEPTANCE NOW                                                               Last 4 digits of account number                                         $   800.00
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
      2995 TURNER HILL ROAD
      Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      LITHONIA                                    GA             30038
      City                                        State         ZIP Code          U   Contingent
                                                                                      Unliquidated
      Who incurred the debt? Check one.                                           U   Disputed
      rif Debtor 1 only
      U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                U   Student loans
      U At least one of the debtors and another                                   U   Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                  U   Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                             Ef Other. Specify    CONSUMER
             No
      U Yes



4.5
                                                                                  Last 4 digits of account number
      WINGS FINANCIAL
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
      5555 GLENRIDGE CONNECTOR SUITE 900
      Number            Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      ATLANTA                                     GA             30342
      City                                        State         ZIP Code          U Contingent
                                                                                  ▪   Unliquidated
      Who incurred the debt? Check one.                                           U Disputed
      •      Debtor 1 only
      U Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                    Student loans
      U At least one of the debtors and another                                       Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                      Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 Other. Specify   CONSUMER
           ' No
      •      Yes


4.6
                                                                                  Last 4 digits of account number
      DELTA COMMUNITY CREDIT UNION
      Nonpriority Creditor's Name
                                                                                  When was the debt incurred?
      235 PEACHTREE STREET SUITE 1900
      Number             Street
                                                                                  As of the date you file, the claim is: Check all that apply.
      ATLANTA                                     GA             30303
      City                                        State         ZIP Code          U   Contingent
                                                                                  ▪   Unliquidated
      Who incurred the debt? Check one.                                           U Disputed
      U Debtor 1 only
      •      Debtor 2 only                                                        Type of NONPRIORITY unsecured claim:
      U Debtor 1 and Debtor 2 only                                                U Student loans
      U At least one of the debtors and another                                   U   Obligations arising out of a separation agreement or divorce that
                                                                                      you did not report as priority claims
      U Check if this claim is for a community debt
                                                                                  U Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                             U Other. Specify     CONSUMER
      El No
      U Yes




Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                               pagelof9---
 Debtor 1
                    Case
                  Keith Jay19-54955-lrc
                           McGrew                          Doc 1         Filed 03/29/19 Entered   03/29/19
                                                                                             Case number (if known)
                                                                                                                    12:21:55                        Desc
                   First Name        Middle Name          Last Name      Petition Page 36 of 51
 Part 2:         List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
      El No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      a  Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
    nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
    included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
    claims fill out the Continuation Page of Part 2.



       REGIONAL FINANCE                                                              Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                                                                                             3,103.34
                                                                                     When was the debt incurred?
       2768 CUMBERLAND BLVD SE
       Number           Street
       SMYRNA                                           GA            30080
       City                                             State         ZIP Code       As of the date you file, the claim is: Check all that apply.

                                                                                     LI Contingent
       Who incurred the debt? Check one.                                             LerUnliquidated
       LI Debtor 1 only                                                              LI Disputed
       LI Debtor 2 only
       LI Debtor 1 and Debtor 2 only                                                 Type of NONPRIORITY unsecured claim:
       LI At least one of the debtors and another                                    U Student loans
       U Check if this claim is for a community debt                                 LI Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
       Is the claim subject to offset?                                               LI Debts to pension or profit-sharing plans, and other similar debts
       LI No                                                                         lir Other. Specify CONSUMER
       LI Yes

4.2    GLOBAL LENDING                                                                Last 4 digits of account number                                        17,000.00   _
       Nonpriority Creditor's Name                                                   When was the debt incurred?
       1200 BROOKFIELD SUITE 300
       Number           Street
       GREENVILLE                                       GA            29607          As of the date you file, the claim is: Check all that apply.
       City                                             State         ZIP Code
                                                                                     LI Contingent
       Who incurred the debt? Check one.                                             LI Unliquidated
       RI Debtor 1 only                                                              LI Disputed
       LI Debtor 2 only
                                                                                     Type of NONPRIORITY unsecured claim:
       LI Debtor 1 and Debtor 2 only
       LI At least one of the debtors and another                                    0 Student loans
                                                                                     LI Obligations arising out of a separation agreement or divorce
       U Check if this claim is for a community debt                                    that you did not report as priority claims
       Is the claim subject to offset?                                               • Debts to pension or profit-sharing plans, and other similar debts
       LI No                                                                         Er Other. Specify AUOT LOAN (REPOSSED)
       LI Yes
4.3
       SKOPOS                                                                        Last 4 digits of account number                                        17,000.00
       Nonpriority Creditor's Name
                                                                                     When was the debt incurred?
       PO BOX 800
       Number            Street
       CARMEL                                           IN             46082
                                                                                     As of the date you file, the claim is: Check all that apply.
       City                                             State         ZIP Code

                                                                                     LI Contingent
       Who incurred the debt? Check one.
                                                                                     LI Unliquidated
       LI     Debtor 1 only
                                                                                     LI Disputed
       LI     Debtor 2 only
       LI     Debtor 1 and Debtor 2 only                                             Type of NONPRIORITY unsecured claim:
       0      At least one of the debtors and another
                                                                                     LI Student loans
       U Check if this claim is for a community debt                                 LI  Obligations arising out of a separation agreement or divorce
                                                                                         that you did not report as priority claims
       Is the claim subject to offset?
                                                                                     U Debts to pension or profit-sharing plans, and other similar debts
       LI No
                                                                                     lir Other. Specify AUTO LOAN (REPOSSED)
       LI Yes



Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              page
 Debtor 1
                   Case
                 Keith Jay19-54955-lrc
                          McGrew                      Doc 1         Filed 03/29/19 Entered    03/29/19
                                                                                         Case number (if known)
                                                                                                                12:21:55                         Desc
                    First Name       Middle Name     Last Name      Petition Page 37 of 51
  Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


; After listing any entries on this page, number them beginning with 44 followed by 4.5, and so forth.                                                         Total claim


4.7                                                                                Last 4 digits of account number
      LAMAR ADVERTISING
      Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
      4385 KIMBALL BRIDGE ROAD SUITE 100
      Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       ALPHAREETA                                  GA             30022
       City                                        State         ZIP Code          O       Contingent
                                                                                   •       Unliquidated
       Who incurred the debt? Check one.                                           O       Disputed
       lit Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                O       Student loans
       O At least one of the debtors and another                                   LIObligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                   O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             •       Other. Specify   SERVICES
       Ifif No
       U Yes



4.8
                                                                                   Last 4 digits of account number
       PROGRESSIVE LEASING
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
       256 WEST DATA DRIVE
       Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       DRAPER                                      UT             84020
       City                                        State         ZIP Code          O       Contingent
                                                                                   LI      Unliquidated
       Who incurred the debt? Check one.                                           ij      Disputed
       O Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor I and Debtor 2 only                                                O       Student loans
       O At least one of the debtors and another                                   O Obligations arising out of a separation agreement or divorce that
                                                                                     you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                   O Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 O Other. Specify
       U No
       O Yes



                                                                                   Last 4 digits of account number
       WELLS FARGO
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
       PO BOX 55126
       Number             Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       BOSTON                                      MA             02205
       City                                        State         ZIP Code              O   Contingent
                                                                                       •   Unliquidated
       Who incurred the debt? Check one.                                               O Disputed
       ij Debtor 1 only
       1:1 Debtor 2 only                                                               Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                        Student loans
       O At least one of the debtors and another                                           Obligations arising out of a separation agreement or divorce that
                                                                                           you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                           Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                     Other. Specify
       LI No
       •      Yes




 Official Form 106E/F                                      Schedule E/F: Creditors Who Have Unsecured Claims                                                   page   ' ofCV
 Debtor 1            Case
                   Keith Jay19-54955-lrc
                            McGrew                         Doc 1          Filed 03/29/19 Entered   03/29/19
                                                                                              Case number (if known)
                                                                                                                     12:21:55                      Desc
                    First Name       Middle Name           Last Name      Petition Page 38 of 51
 Part 2:           Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.                                                         Total claim


4.11
       NISSAN/KIA                                                                      Last 4 digits of account number
       Nonpriority Creditors Name
                                                                                       When was the debt incurred?
       4080 JONESBORO ROAD
       Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
       UNION CITY                                       GA              30291
       City                                             State          ZIP Code        U Contingent
                                                                                        •   Unliquidated
       Who incurred the debt? Check one.                                               U Disputed
       6/ Debtor 1 only
       U Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only
                                                                                       U Student loans
       U At least one of the debtors and another
                                                                                       U Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                       U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  Er Other. Specify    RETURNED CHECK
       id No
       U Yes



4.1
       LANDMARK DODGE                                                                  Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
       6850 MOUNT ZION BLVD
       Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
       MORROW                                           GA              30260
       City                                             State          ZIP Code        U Contingent
                                                                                        •   Unliquidated
       Who incurred the debt? Check one.                                               U Disputed
       U Debtor 1 only
       U Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only
                                                                                       U Student loans
       U At least one of the debtors and another
                                                                                       U    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
       ▪      Check if this claim is for a community debt
                                                                                       LI Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  U Other. Specify     RETURNED CHECK
       Er No
       U Yes


4.1:
       BIG PICTURE LOANS                                                               Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
       E23970 POW WOW TRAIL
       Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
       WATERSMEET                                       MI              49969
       City                                             State          ZIP Code         •   Contingent
                                                                                        •   Unliquidated
       Who incurred the debt? Check one.                                               U Disputed
       •      Debtor 1 only
       U Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       U Debtor 1 and Debtor 2 only
                                                                                       U Student loans
       •      At least one of the debtors and another
                                                                                       U Obligations arising out of a separation agreement or divorce that
                                                                                         you did not report as priority claims
       U Check if this claim is for a community debt
                                                                                       U Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 10 Other. Specify    CONSUMER
              No
       U Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  page.   of
Debtor 1
                     Case
                   Keith Jay 19-54955-lrc
                             McGrew                   Doc 1         Filed 03/29/19 Entered    03/29/19
                                                                                        Case number (if known)
                                                                                                               12:21:55                        Desc
                   First Name        Middle Name     Last Name      Petition Page 39 of 51
 Part 2:        Your NONPRIORITY Unsecured Claims — Continuation Page


 After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.


4.1:
                                                                                   Last 4 digits of account number
       SYNCB/AMAZON
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
       4125 WINDWARD PLAZA
       Number           Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       ALPHRETTA                                   GA             30005
       City                                        State         ZIP Code          O    Contingent
                                                                                        Unliquidated
       Who incurred the debt? Check one.                                           O    Disputed
              Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                U Student loans
       O At least one of the debtors and another                                   O    Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                   O    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             •    Other. Specify   CONSUMER
       Er No
       0 Yes

4.1.
                                                                                   Last 4 digits of account number
       SYNCB/CAR CARE XPRESS
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
       PO BOX 965036
       Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       ORLANDO                                     FL             32896
       City                                        State         ZIP Code          O    Contingent
                                                                                   •    Unliquidated
       Who incurred the debt? Check one.                                           CI   Disputed
              Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                CI   Student loans
       0 At least one of the debtors and another                                   U    Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
       O Check if this claim is for a community debt
                                                                                   •    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             la Other. Specify     CONSUMER
       lif No
       O Yes


F.7
 1.
                                                                                   Last 4 digits of account number
       SYNCB/ROOMS TO GO
       Nonpriority Creditor's Name
                                                                                   When was the debt incurred?
       PO BOX 965036
       Number            Street
                                                                                   As of the date you file, the claim is: Check all that apply.
       ORLANDO                                     FL             32896
       City                                        State         ZIP Code          O    Contingent
                                                                                   •    Unliquidated
       Who incurred the debt? Check one.                                           O    Disputed
       lid Debtor 1 only
       O Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       O Debtor 1 and Debtor 2 only                                                O    Student loans
       O At least one of the debtors and another                                   O    Obligations arising out of a separation agreement or divorce that
                                                                                        you did not report as priority claims
       O Check if this claim Is for a community debt
                                                                                   O    Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                             O    Other. Specify   CONSUMER
       a      No
       O Yes




Official Form 106E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                pag   of
Debtor 1
             Case
           Keith Jay 19-54955-lrc
                     McGrew                       Doc 1        Filed 03/29/19 Entered   03/29/19
                                                                                   Case number (If known)
                                                                                                          12:21:55        Desc
               First Name     Middle Name         Last Name    Petition Page 40 of 51
Part 4:    Add the Amounts for Each Type of Unsecured Claim



6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
   Add the amounts for each type of unsecured claim.




                                                                                          Total claim


                 6a. Domestic support obligations                               6a.
Total claims
from Part 1
                 6b. Taxes and certain other debts you owe the
                     government                                                 6b.

                 Sc. Claims for death or personal injury while you were
                     intoxicated                                                Sc.

                 6d. Other. Add all other priority unsecured claims.
                     Write that amount here.                                    6d.   ± $




                 6e. Total. Add lines 6a through 6d.                            6e.
                                                                                          $             0 oo

                 6f. Student loans                                              6f.
Total claims
from Part 2
                 6g. Obligations arising out of a separation agreement
                     or divorce that you did not report as priority
                     claims                                                     6g.

                 6h. Debts to pension or profit-sharing plans, and other
                     similar debts                                              6h.


                 61. Other. Add all other nonpriority unsecured claims.
                     Write that amount here.                                    6i.   +



                 6j. Total. Add lines 6f through 6i.                            6j.




Official Form 106E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                               pa g _   of   47--
                       Case 19-54955-lrc             Doc 1      Filed 03/29/19 Entered 03/29/19 12:21:55                                Desc
                                                                Petition Page 41 of 51
 Fill in this information to identify your case:


 Debtor               Keith Jay McGrew
                      First Name            Middle Name                 Last Name

 Debtor 2
 (Spouse If filing)   First Name            Middle Name                 Last Name


 United States Bankruptcy Court for the: Northern District of Georgia               El
 Case number
  (If known)                                                                                                                            U   Check if this is an
                                                                                                                                            amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
           No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      U    Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                               State what the contract or lease is for




       Name

       Number            Street

       City                             State      ZIP Code

2.2
       Name

       Number             Street


      - City_                           State       ZIP Code
                               .
2.3

       Name

       Number             Street

                                        State       ZIP Code



       Name

       Number             Street

                                        State       ZIP Code



       Name

       Number             Street

       City                              State      ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of
                     Case 19-54955-lrc               Doc 1          Filed 03/29/19 Entered 03/29/19 12:21:55                                   Desc
                                                                    Petition Page 42 of 51
  Fill in this information to identify your case:

  Debtor 1         Keith Jay McGrew
                     First Name             Middle Name                 Last Name                      Check if this is:

  Debtor 2                                                                                             U An amended filing
  (Spouse, if filing) First Name            Middle Name                 Last Name
                                                                                                        U A supplement showing postpetition chapter 13
  United States Bankruptcy Court for the:                 District of                                     expenses as of the following date:

  Case number                                                                                              MM / DD / YYYY
   (If known)




 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
 (if known). Answer every question.

 Part 1:            Describe Your Household

1. Is this a joint case?

   Ig No. Go to line 2.
   0 Yes. Does Debtor 2 live in a separate household?
                U No
                O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2. Do you have dependents?                  g   No                                   Dependent's relationship to                 Dependent's     Does dependent live
   Do not list Debtor 1 and                 0   Yes. Fill out this information for   Debtor 1 or Debtor 2                        age             with you?
   Debtor 2.                                    each dependent
                                                                                                                                                 El No
   Do not state the dependents'
                                                                                                                                                 O Yes
   names.
                                                                                                                                                 U No
                                                                                                                                                 O Yes
                                                                                                                                                 O No
                                                                                                                                                 U Yes
                                                                                                                                                 U No
                                                                                                                                                 O Yes
                                                                                                                                                 U No
                                                                                                                                                 CI Yes
3. Do your expenses include                 10 No
   expenses of people other than
  _yourself and your dependents?            CI Yes

Part 2:          Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.
 Include expenses paid for with non-cash government assistance if you know the value of
                                                                                                                                    Your expenses
 such assistance and have included it on Schedule Your Income (Official Form 1061.)
  4. The rental or home ownership expenses for your residence. Include first mortgage payments and                                                    600.00
     any rent for the ground or lot.                                                                                   4.

      If not included in line 4:
      4a. Real estate taxes                                                                                            4a.                              0.00

      4b. Property, homeowner's, or renter's insurance                                                                 4b.                              0.00

      4c. Home maintenance, repair, and upkeep expenses                                                                    4c.                         75.00
      4d. Homeowner's association or condominium dues                                                                      4d.                         50.00

Official Form 106J                                                 Schedule J: Your Expenses                                                            page 1
                   Case 19-54955-lrc             Doc 1        Filed 03/29/19 Entered 03/29/19 12:21:55                              Desc
                                                              Petition Page 43 of 51
Debtor 1         Keith Jay McGrew                                                        Case number (If known)
                 First Name    Middle Name       Last Name




                                                                                                                             Your expenses


 5. Additional mortgage payments for your residence, such as home equity loans                                    5.

 6. Utilities:
      6a. Electricity, heat, natural gas                                                                          6a.        $               200.00
      6b. Water, sewer, garbage collection                                                                        6b.        $                25.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                                          6c.        $               100.00
      6d. Other. Specify:                                                                                         6d.        $

 7. Food and housekeeping supplies                                                                                7.         $               500.00

 8. Childcare and children's.education costs                                                                      8.         $                 0.00
 9. Clothing, laundry, and dry cleaning                                                                           9.         $                50.00
10. Personal care products and services                                                                           10.        $                50.00
11.   Medical and dental expenses                                                                                 11.        $                50.00
12. Transportation. Include gas, maintenance, bus or train fare.                                                                             500.00
    Do not include car payments.                                                                                  12.

13. Entertainment, clubs, recreation, newspapers, magazines, and books                                            13.        $                 0.00
14. Charitable contributions and religious donations                                                              14.        $                50.00

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

      15a.Life insurance                                                                                          15a.                         0.00
      15b. Health insurance                                                                                       15b.                         0.00
      15c. Vehicle insurance                                                                                      15c.                       200.00
      15d. Other insurance. Specify:                                                                              15d.


16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                                    16.

17. Installment or lease payments:
      17a.Car payments for Vehicle 1                                                                              17a.       $
                                                                                                                                             300.00
      17b. Car payments for Vehicle 2                                                                             17b.       $

      17c. Other. Specify:                                                                                        17c.       $

      17d. Other. Specify:                                                                                        17d.       $

18. Your payments of alimony, maintenance, and support that you did not report as deducted from
    your pay on line 5, Schedule I, Your Income (Official Form 1061).                                              18.       $                 0.00

19. Other payments you make to support others who do not live with you.
      Specify:                                                                                                         19.   $                 0.00

20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

      20a. Mortgages on other property                                                                            20a.                         0.00

      20b. Real estate taxes                                                                                      20b.                         0.00
      20c. Property, homeowner's, or renter's insurance                                                           20c.                         0.00
      20d. Maintenance, repair, and upkeep expenses                                                               20d.                         0.00
      20e. Homeowner's association or condominium dues                                                            20e.                         0.00


Official Form 106J                                           Schedule J: Your Expenses                                                         page 2
                 Case 19-54955-lrc             Doc 1        Filed 03/29/19 Entered 03/29/19 12:21:55                           Desc
                                                            Petition Page 44 of 51
Debtor 1      Keith Jay McGrew                                                             Case number (if known)
               First Name   Middle Name        Last Name




21. Other. Specify:                                                                                                 21.   +$          0.00

22. Calculate your monthly expenses.

    22a. Add lines 4 through 21.                                                                                22a.              2,750.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                        22b.      $           0.00
    22c. Add line 22a and 22b. The result is your monthly expenses.                                             22c.      $       2,750.00


23. Calculate your monthly net income.
                                                                                                                                  2,800.00
   23a.    Copy line 12 (your combined monthly income) from Schedule I.                                         23a.

   23b.    Copy your monthly expenses from line 22c above.                                                      23b.       $      2,750.00

   23c.    Subtract your monthly expenses from your monthly income.
                                                                                                                                      50.00
           The result is your monthly net income.                                                               23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this form?

   For example, do you expect to finish paying for your car loan within the year or do you expect your
   mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

   0   No.
       Yes.    ! Explain here:




Official Form 106J                                         Schedule J: Your Expenses                                                   page 3
                        Case 19-54955-lrc                 Doc 1         Filed 03/29/19 Entered 03/29/19 12:21:55                        Desc
                                                                        Petition Page 45 of 51
Fill in this information to identify your case:

Debtor 1          Keith Jay McGrew
                   First Name               Middle Name                  Last Name

Debtor 2
(Spouse, if filing) First Name              Middle Name                  Last Name


United States Bankruptcy Court for the:                   District of
Case number                                                                                                                                0     Check if this is an
 (If known)                                                                                                                                      amended filing



  Official Form 108
  Statement of Intention for Individuals Filing Under Chapter 7                                                                                            12/15

  If you are an individual filing under chapter 7, you must fill out this form if:
  III creditors have claims secured by your property, or
  IN you have leased personal property and the lease has not expired.
  You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
  whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
  If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
  Both debtors must sign and date the form.
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
  write your name and case number (if known).

     Part 1:         List Your Creditors Who Have Secured Claims

  , 1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
       information below.

           Identify the creditor and the property that is collateral                 What do you intend to do with the property that   Did you claim the property
                                                                                     secures a debt?                                   as exempt on Schedule C?

          Creditor's
                     BRIDGCREST
                                                                                     0 Surrender the property.                         U No
          name:
                                                                                     0 Retain the property and redeem it.              t   Yes
          Description of AUTO
                                                                                     Ri Retain the property and enter into a
          property
          securing debt:                                                                Reaffirmation Agreement.
                                                                                     0 Retain the property and [explain]:


          Creditor's                                                                 0 Surrender the property.                             No
          name:
                                                                                     0 Retain the property and redeem it.                  Yes
          Description of
                                                                                        Retain the property and enter into a
          property
          securing debt:                                                                Reaffirmation Agreement.
                                                                                     0 Retain the property and [explain]:

          Creditor's                                                                 0 Surrender the property.                         U No
          name:
                                                                                     0 Retain the property and redeem it.              O Yes
          Description of
          property
                                                                                     CI Retain the property and enter into a
          securing debt:                                                                Reaffirmation Agreement.
                                                                                     0 Retain the property and [explain]:

          Creditor's                                                                    Surrender the property.                        U No
          name:
                                                                                     D Retain the property and redeem it.              U Yes
          Description of
                                                                                        Retain the property and enter into a
          property
          securing debt:                                                                Reaffirmation Agreement.
                                                                                     0 Retain the property and [explain]:


   Official Form 108                           Statement of Intention for Individuals Filing Under Chapter 7                                      page 1
                       Case 19-54955-lrc                  Doc 1      Filed 03/29/19 Entered 03/29/19 12:21:55                             Desc
                                                                     Petition Page 46 of 51
 Debtor              Keith Jay McGrew                                                               Case number   (If known)
                     First Name          Middle Name     Last Name




   Part 2:           List Your Unexpired Personal Property Leases

   For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
   fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
   ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

          Describe your unexpired personal property leases                                                                     Will the lease be assumed?

          Lessor's name:                                                                                                       CI No
                                                                                                                               U Yes
          Description of leased
          property:


          Lessor's name:                                                                                                       U No
                                                                                                                               U Yes
          Description of leased
          property:


          Lessor's name:                                                                                                       1:1 No

          Description of leased                                                                                                U Yes
          property:


          Lessor's name:                                                                                                       U No
                                                                                                                               U Yes
          Description of leased
          property:


          Lessor's name:                                                                                                       U No
                                                                                                                               U Yes
          Description of leased
          property:


          Lessor's name:                                                                                                       U No
                                                                                                                                  Yes
          Description of leased
          property:


          Lessor's name:                                                                                                       U No
                                                                                                                               U Yes
          Description of leased
          property:




   Part 3:           Sign Below



     Under penalty of perjury, declare that I have indicated my intention about any property of my estate that secures a debt and any
     personal property that if ubject to an un      e• ease.




          Sig   ure of ebtor 1                                            Signature of Debtor 2

          Dat                                                             Date
                MM     DD     /   YYYY                                           MM/ DD/    YYYY




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                           page 2
                         Case 19-54955-lrc              Doc 1     Filed 03/29/19 Entered 03/29/19 12:21:55                                            Desc
                                                                  Petition Page 47 of 51
Fill in this information to identify your case:


Debtor 1          Keith Jay McGrew
                   First Name             Middle Name                  Last Name

Debtor 2
(Spouse, if filing) First Name            Middle Name                  Last Name


United States Bankruptcy Court for the: Northern District of Georgia
Case number
(If known)
                                                                                                                                                       U   Check if this is an
                                                                                                                                                           amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                                 12/15


  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        Er No
        U    Yes. Name of person                                                                   Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                   Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




         Signature of De                                                   Signature of Debtor 2


         Date()
            MM
              ;                      If                                    Date
                                                                                   MM! DD /   YYYY




  Official Form 106Dec                                     Declaration About an Individual Debtor's Schedules
    Case 19-54955-lrc      Doc 1   Filed 03/29/19 Entered 03/29/19 12:21:55   Desc
                                   Petition Page 48 of 51



                                   List of Creditors

Regional Finance
2768 Cumberland Blvd SE
Smyrna, GA 30080

Global Lending
1200 Brookfield
Suite 300
Greenville, SC 29607

Skopos
PO Box 800
Carmel, IN 46082

Acceptance Now
2995 Turner Hill Road
Lithonia, GA 30038-2527

Wings Financial Credit Union
c/o Lefkoff, Rubin, Gleason & Russo, RC.
5555 Glenridge Connector
Suite 900
Atlanta, GA 30342

Delta Community Credit Union
% Drew Eckl Farnham
235 Peachtree Street NE
Suite 1900
Atlanta, GA 30303

Bridgecrest
P.O Box 52020
Phoenix, AZ 85072



Lamar Advertising Company
% Howe Law Firm
4385 Kimball Bridge Road
Suite 100
Alpharetta, GA 30022
    Case 19-54955-lrc     Doc 1     Filed 03/29/19 Entered 03/29/19 12:21:55   Desc
                                    Petition Page 49 of 51


Progressive Leasing
256 West Data Drive
Draper, UT 84020

Wells Fargo Bank
% Cs Payment Processing Center
PO_Box 55126
  ston, MA 02205-5126

Nisim/KIA/Toyota of Union City
ColI;btion Manager And Assistants
Coll ction Office
400 Jonesboro Road
Urlion City, GA 30291

 issan/KIA/Toyota of Union City
 ollection Manager And Assistants
 ollection Office
4080 Jonesboro Road
Union City, GA 30291

Landmark Dodge Chrysler Jeep LLC
6850 Mount Zion Blvd
Morrow, GA 30260
       Case 19-54955-lrc   Doc 1   Filed 03/29/19 Entered 03/29/19 12:21:55   Desc
                                   Petition Page 50 of 51


U. S. BANKRUPTCY COURT / NORTHERN DISTRICT OF GEORGIA / ATLANTA DIVISION

RECEIPT #01255297 (LP) OF 03/29/2019


ITEM     CODE   CASE           QUANTITY                        AMOUNT   BY

   1      7IN   19-54955              1                        $ 0.00   Currency
                Judge - unknown at time of receipt
                Debtor - KEITH JAY MCGREW


TOTAL:                                                         $ 0.00


FROM: Keith Jay McGrew Sr.
      4990 River Overlook Way
      Lithonia, GA 30038




                                      Page 1 of 1
                  Case 19-54955-lrc                Doc 1        Filed 03/29/19 Entered 03/29/19 12:21:55                                 Desc
                                                                Petition Page 51 of 51
   Case Number: 19-54955                                                  Name:                 McGrew                                    Chapter:

Please submit the following original documents to the Court for filing so that the case will proceed timely. If you would like to have a filed-
stamped copy of the documents, please submit an extra copy along with a self-addressed stamped envelope.

CZ Individual - Series 100 Forms                                                              El Non-Individual - Series 200 Forms

 MISSING DOCUMENTS DUE WITHIN 7 DAYS                                                            Petition Deficiencies:
 El Complete List of Creditors (names and addresses of all creditors)                           0 Last 4 digits of SSN
 O Pro Se Affidavit (due within 7 days, signature must be notarized,                            0 Address 1=1 County
 or witnessed by a Court Intake Clerk, accompanied by a picture I.D.)                           1=1 Type of Debtor
 O Signed Statement of SSN (due within 7 days)                                                  1=1 Chapter
                                                                                                0 Nature of Debts
   MISSING DOCUMENTS DUE WITHIN 14 DAYS                                                         O Statistical Estimates
   O Statement of Financial Affairs                                                             O Venue
   E1 Schedules: H I (d(erent addressfor Debtor 2)                                              1=1 Attorney Bar Number
   El Summary of Assets and Liabilities
   O Declaration About Debtor(s) Schedules                                                                              Case filed via:
   0 Attorney Disclosure of Compensation                                                           1E] Intake Counter by:
   O Petition Preparer's Notice, Declaration and Signature (Form 119)                                    O Attorney
   1=1 Disclosure of Compensation of Petition Preparer (Form 2800)                                       El Debtor - verified ID 404-717-9979
   O Chapter 13 Current Monthly Income                                                                   0 Other-copy of ID:
   El Chapter 7 Current Monthly Income
   O Chapter 11 Current Monthly Income                                                             1=1 Mailed by:
   O Certificate of Credit Counseling (Individuals only)                                                O Attorney
   O Pay Advices (Individuals only) (2 Months)                                                          1=1 Debtor
   1=1 Chapter 13 Plan, complete with signatures (local form)                                           O Other:
   O Corporate Resolution (Business Ch. 7 & 11)
                                                                                                                History of Case Association
   Ch.11 Business
   O 20 Largest Unsecured Creditors                                                                 Prior cases within 2 years: 19-AV 2, 19-52805
   O List of Equity Security Holders
   O Small Business - Balance Sheet
   O Small Business - Statement of Operations                                                       Signature.
   O Small Business - Cash Flow Statement                                                           Acicnowledgment of Receivi             once of Deficiency
   O Small Business - Federal Tax Returns

   MISSING DOCUMENTS DUE WITHIN 30 DAYS
   1=1 Statement of Intent — Ch. 7 (Individuals only)

Official and Local Bankruptcy Forms are available on the Court's website at: www.ganb.uscourts.gov. If filing bankruptcy without an
attorney, please read the information regarding Filing Bankruptcy without an Attorney at: www.uscourts.goviservices-forms/bankruptcy/filing-
without-attorney.

FILING FEE INFORMATION - if the required filing fees are not paid in full at the time of case filing, an Order will be forthcoming:
       O Paid $ 0     H 2g-Order Granting         0 3g-Order Granting 10-day finitial payment of $                  due within 10 days)
       • 2d-Order Denying with filing fee of $_____ due within 10 days         IFP filed (Ch.7 Individuals Only)
         0    No Application to Pay in Installments, Order Regarding Unpaid Case Filing Fee.

                   You may mail documents and filing fee payments (no personal checks accepted - cashier's check or money orders only) to the address below.
                            All fee payments and documents filed with the Court must show the debtor's name and bankruptcy case number.
                                      **Failure to Comply may result in the dismissal of your case.**
                                                         UNITED STATES BANKRUPTCY COURT
                                                           75 Ted Turner Drive, SW, Room 1340
                                                                     Atlanta, Georgia 30303
                                                                         404-215-1000
 Intake Clerk:      LP                 Date:   3/29/19                      Case Opener:                                               Date:
